Citation Nr: 0809905	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  04-25 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for osteoarthritic changes 
of the thoracic and lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which found that new and material 
evidence had not been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for 
osteoarthritic changes of the thoracic and lumbar spine.
A hearing before the undersigned Acting Veterans Law Judge at 
the RO was held in May 2007.

A Board decision dated July 2007 reopened this issue, and 
remanded the issue of entitlement to service connection for 
osteoarthritic changes of the thoracic and lumbar spine for 
further development.  That development having been completed, 
this claim now returns before the Board.


FINDINGS OF FACT

The veteran was discharged for a disability which was found 
to have preexisted service; osteoarthritic changes of the 
thoracic and lumbar spine did not manifest in service or 
within one year of service discharge, and the preponderance 
of the medical evidence of record indicates that the veteran 
does not currently have a back disability related to service, 
to include as permanently aggravated by service.


CONCLUSION OF LAW

Osteoarthritic changes of the thoracic and lumbar spine were 
not incurred in or aggravated by service, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated January 2002 and October 2004, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate her claim for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in her possession that pertained to this claim.  
In October 2004, the RO also notified the veteran of the 
process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The veteran was provided with several different letters 
regarding the VCAA at different times, and the veteran was 
able to participate effectively in the processing of her 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  VA and private medical records have been associated 
with the claims file.  All identified and available treatment 
records have been secured.  The veteran has been informed of 
the law relevant to her claims.  The veteran was medically 
evaluated in conjunction with this appeal.  The duties to 
notify and assist have therefore been met.

The Board notes that the veteran's service medical records 
are missing, and possibly destroyed.  Although efforts have 
been made by VA to obtain the veteran's complete service 
medical records, they were finally determined to be 
unavailable.  The Board realizes in cases such as these, VA 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of this veteran's claim was undertaken with 
this duty in mind.


Analysis

The veteran contends that she either aggravated a pre 
existing back condition in service, or sustained a new back 
injury in service.  Specifically, the veteran contends that, 
after being in service four months, she was told she had a 
preexisting back condition and was medically disqualified 
from service, and that her service permanently aggravated 
this preexisting condition.  She also has contended that she 
sustained an injury to her back in service in while using a 
floor buffer.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in service, or for aggravation of 
a preexisting injury aggravated in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 
3.304(b) (2007).

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service. See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).  The 
veteran is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "the government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness for wartime service under 
section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  The Court noted that the government may show a lack 
of aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition. Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
certain diseases, such as arthritis, become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 
3.307, 3.309 (2007).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Taking into account all relevant evidence, the Board finds 
that the preponderance of the evidence of record is against a 
finding that the veteran currently has a back disability 
related to service, to include a pre-existing condition 
aggravated by service.  Reviewing the evidence of record, the 
veteran's DD-214 notes that she was separated in February 
1956 due to medical disqualifications which existed prior to 
enlistment.  Unfortunately, as noted above, the veteran's 
service medical records are unavailable.

A report of March 1975 VA examination indicated that the 
veteran reported that she had been unable to do basic 
training exercises in service due to back problems, and was 
told she had a curvature of her spine which caused back 
problems.  She reported low back pain since service and had 
been unable to perform any heavy work.  Examination showed 
scoliosis of the dorsal lumbar spine of moderate degree.  She 
had essentially full range of motion with some pain elicited 
on motions of the low back.  X-rays of the spine showed minor 
degenerative changes in the lumbar and thoracic spine.

A letter from a private doctor dated July 2004 indicated that 
he reviewed X-rays films of the veteran taken that day and 
some X-rays and MRI taken a year previously, and felt that 
the veteran did not have scoliosis, nor could she ever have 
had a scoliosis.

A June 2006 MRI of the lumbar spine indicated Grade I 
spondylosisthesis at L4-5,  multi level degenerative changes, 
and straightening of upper lumbar lordosis suggestive of 
muscle spasm or sprain.

An MRI of the lumbar spine taken in October 2006 noted a 
central disc protrusion at L5-S1, disc bulges occurring at 
T11-12 and L2-3 through L4-5, and foraminal narrowing seen at 
L4-5 and L3-4.

The veteran received a VA examination in October 2007.  At 
that time, the veteran's claims file was thoroughly reviewed, 
including the veteran's history of complaints, which she 
reported started in 1955 in basic training.  The veteran also 
reported that she hurt her back using a floor buffer in 
service. 

Upon examination, she reported pain in the lumbosacral area.  
She reported that she avoided bending, lifting over 2 gallons 
worth of weight, or standing for more than one hour at a 
time.  Range of motion testing was performed.  Tenderness of 
the muscles in the lower lumbar and sacral area was noted, 
but there was no muscle spasm.  After a thorough examination 
and review of the veteran's claims file, the examiner 
indicated that the osteoarthritic changes of the veteran's 
thoracic spine were not due to military service.  In support 
of her opinion, the examiner stated that, while she found 
evidence of thoracic scoliosis on physical examination, it 
was not shown on X-ray testing, and the veteran reported that 
she did not have thoracic area pain until the 1970s, many 
years after leaving the service.

As to osteoarthritic changes of the lumbar spine, the 
physician indicated that she could not offer an opinion 
linking these to service without resorting to speculation, 
because she was unable to make a direct connection.  The 
examiner noted that osteoarthritic changes in the lumbar 
spine were noted in the 1970s, along with osteoarthritic 
changes in the thoracic spine.  She denied having any 
thoracic pain on injury in service.  The examiner indicated 
that the injury the veteran mentioned to her low back using a 
buffing machine in service did not seem like a major injury, 
as she stated she waited a month to mention the injury with 
back pain to a doctor.  It was noted that she worked as a 
nursing assistant after the service and intermittently until 
a few years ago, and denied any back on the job injuries.

Reviewing the evidence of record therefore, the Board finds 
that the preponderance of the available evidence shows that 
the veteran was discharged from the service due to a medical 
disability which was found to have existed prior to 
enlistment.  While the question of whether it was, or was 
not, scoliosis, may not be able to be resolved due to the 
unavailability of the veteran's service medical records, the 
only contemporaneous evidence of record indicates that it was 
an preexisting condition.

As to the question of whether it was aggravated due to 
service; again, due to the unavailability of the veteran's 
service medical records, it is impossible to determine 
whether the veteran sustained a temporary aggravation of her 
pre-existing condition in service.  However, the Board finds 
that there is no evidence that the veteran's pre existing 
condition was permanently aggravated in service.  In this 
regard, the Board notes that there is no indication that the 
veteran sought treatment for back problems until the mid 
1970s, nearly 20 years after her separation from service.  

Based upon the above, the Board finds unmistakable evidence 
both that the veteran's back disease or injury existed prior 
to service and that the disease or injury was not aggravated 
by service.  The veteran has likewise presented no medical 
evidence showing that any preexisting back disability was 
aggravated in service.

Further, as to the veteran's assertions that she sustained a 
back injury in service buffing a floor, the Board points out 
that there is no evidence of record indicating that she 
sustained such an injury in service, there is no evidence for 
nearly 20 years after service indicating that she was seen 
with back complaints, and the examiner from an October 2007 
VA examination indicated that the veteran's thoracic spine 
disability was not related to service, and that she was 
unable to say, without resorting to speculation, whether the 
veteran's lumbar spine disability was related to service.  
There is no medical evidence to the contrary.  

Therefore, the Board finds that the clear an unmistakable 
evidence of record indicates that the veteran had a 
preexisting back disability, for which she was discharged 
from service, and which was not permanently aggravated in 
service.  38 U.S.C.A. § 1111.  Further, the preponderance of 
the evidence of record is against a finding that the veteran 
has any back disability directly related to service. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303. 


ORDER

Entitlement to service connection for osteoarthritic changes 
of the thoracic and lumbar spine is denied.



____________________________________________
JOSEPH A. ROSE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


